Order affirmed, without costs of this appeal to either party. (See Hawkes v. City of Buffalo, 269 App. Div. 1009, motion for leave to appeal denied 270 App. Div. 799, 295 N. Y. 822.) All concur. (Appeal from an order granting a motion by plaintiff to strike out certain portions of the answer of defendants city and Pérsico, and directing service of an amended answer, in an automobile fire truck negligence action.) Present ■ — McCum, P. J., Vaughan, Kimball, Piper and Wheeler, JJ. [See 284 App. Div. 836.]